DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “system” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  See MPEP 2181. I. A.  Such claim limitation(s) is/are: “a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit embodying the fixed function hardware circuit” and “an integrated circuit generation system configured to manufacture the fixed function hardware circuit according to the circuit layout description” in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Therefore, the “layout processing system” and the “integrated circuit generation system” are interpreted to cover well-known layout processing and integrated circuit generation systems in a well-understood routine and conventional integrated circuit manufacturing system configured to manufacture the fixed function hardware circuit as described in paragraphs [0121] and [0122] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6,10,13,17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	Independent claim 1 is directed to a method for solving a mathematical problem of finding either an ith largest or a pth smallest number from the set of n m- bit (N-bit) numbers.  The claim clearly recites mathematical concepts such as: “summing a bit from each of the m-bit numbers to generate a summation result, wherein all the bits being summed occupy an identical bit position within their respective number”, “the threshold value is calculated based on i or p”, “in a first iteration, a most significant bit from each of the m-bit numbers is summed” and “each subsequent iteration sums bits occupying successive bit positions in their respective numbers”. The claims also recite mental process that can be performed by human thought mentally or with pencil and paper, such as “selecting a number from a set of n m-bit numbers, wherein the selected number is either an ith largest or a pth smallest from the set of n m-bit numbers, where i, p, m and n are integers”, “comparing the summation result to a threshold value”, “setting, based on an outcome of the comparison, a bit of the selected number”, “for each of the m-bit numbers, based on the outcome of the comparison and a value of the bit from the m-bit number, selectively updating a bit in the m-bit number occupying a next bit position”, “selectively setting a flag associated with the m-bit number based on the outcome of the comparison and a value of the bit from the m-bit number”, “in response to determining that the summation result exceeds the threshold value and that the value of the bit is zero, setting a particular flag associated with the m-bit number”, “in response to determining that the summation result is less than the threshold value and that the value of the bit is one, setting the particular flag associated with the m-bit number and updating the threshold value by an amount equal to the summation result, “selectively updating a bit in the m-bit number occupying a next bit position based on values of one or more flags associated with the m-bit number”, “in response to determining that the particular flag is set, setting the bit in the m-bit number occupying the next bit position to a predefined value”, “in response to determining that the particular flag associated with the m-bit number is not set, leaving the bit in the m-bit number occupying the next bit position unchanged”, “in a first iteration, … a most significant bit of the selected number is set”, “each subsequent iteration …sets a next bit of the selected number” and “outputting data indicative of the selected number”.  Furthermore the recitation “using the outputted data for sorting a list of items corresponding the set of n m-bit data”, as applicant explained in the remarks on page 9 of the amendment filed on 01/20/2022 that “the method according to the claimed invention, can surely be used for sorting the input numbers in an iterative manner, such that i or p is iterated from n to 2 for identifying the ith largest or pth smallest number in each iteration.  By identifying the ith largest or pth smallest number (for i / p = 1 to n-1) in each iteration, the n input numbers / items can be sorted in a descending or ascending order”, is merely repeating the above mathematical concepts and mental process for each rank from 1 to n-1 to obtain the n input number in sorted order, and thus are mathematical concept and mental process.  Therefore, claim 1 falls within both the “Mathematical Concepts” and “Mental Process” of abstract idea.     
 	Claim 1 fails to recite additional elements that integrate the abstract idea into a practical application.  The additional element “fixed function hardware circuitry” is recited in claim 1 at a high level of generality that amounts amount to no more than generic computer components invoked merely as a tool for implementing the abstract idea.  Further, the “fixed function hardware circuitry” which is only in the preamble without any specific structure for performing the mathematical concept and mental process is simply a field of use that attempt to limit the abstract idea to a particular
technological environment.  In addition, the limitation of “outputting data indicative of the selected number” may be alternatively viewed as a type of insignificant extra-solution activity, mere data gathering and output. Therefore, the additional element, both in combination and individually, does not constitute an integration of abstract idea into a practical application to provide an improvement to a technology or technical field or to the functioning of a computer. 
 	Claim 1 also fails to recite additional elements that amount to significantly more than judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element “fixed function hardware circuitry” recited in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea and/or an intended application in implementing the abstract idea.  Further, with respect to the outputting limitation as discussed above under insignificant-extra solution activity, this step is well-understood, routine, or conventional (see MPEP 2106.05(d)(II) – receiving/transmitting data over a network; storing/retrieving data in memory; presenting offers).  Therefore, the recitation of the additional elements in the claim, both individually and in combination, do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.  Thus, claim 1 is not patent eligible as being directed to an abstract idea without significantly more. 	
  	Dependent claims 2-6 and 10 further limit the mathematical concepts and mental processes recited in claim 1 by further reciting mathematical concepts and mental processes.  Claims 3-6 do not recite additional elements that would require analysis under Prong 2 of Step 2A or under Step 2B.  Claims 2 and 10 further recites steps of outputting the selected number or outputting an indication of the selected number, which may be alternatively viewed as a type of insignificant extra-solution activity, mere data gathering and output, and also well-understood, routine, or conventional (see MPEP 2106.05(d)(II) -receiving/ transmitting data over a network; storing/retrieving data in memory; presenting offers).  They are not additional elements that integrate the abstract idea into a practical application or provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.  Therefore, claims 2-6 and 10 are not patent eligible as being directed to an abstract idea without significantly more.
  	Independent claim 13 merely recites “a fixed function hardware circuit” with “an output” at a high level of generality that that is no more than reciting a generic computer invoked merely as a tool for implementing mathematical concepts and mental processes of claim 1, The recitation “output data indicative for the selected number”, as addressed above with respect to claim 1, may be alternatively viewed as a type of insignificant extra-solution activity, mere data gathering and output i, and also well-understood, routine, or conventional (see MPEP 2106.05(d)(II) – receiving/transmitting data over a network; storing/retrieving data in memory; presenting offers).  Therefore, claim 13 is also rejected as being directed to an abstract idea without significantly more.  Noting that the recited “summation logic”, comparison logic” and “flag control logic” without limiting to any physical structure, are merely functions performed by a generic computer structure to implement the same respective mathematical concepts and mental process of claim 1, and thus are not additional elements that integrate the abstract idea into a practical application or provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.
 	Dependent claim 17 recites an early exit hardware logic block arranged to determine how many of the m-bit numbers have an associated flag that is set; and in response to determining that n-1 of the m-bit numbers have an associated flag set, to output the m-bit number without an associated flag set as the selected number.  However, the operation “to determine how many of the m-bit numbers have an associated flag that is set; and in response to determining that n-1 of the m-bit numbers have an associated flag set, to output the m-bit number without an associated flag set as the selected number clearly can be performed by human thought mentally or with pencil and paper, and thus is a mental process, and the early exit hardware logic block is recited at a high level of generality that is no more than a generic computer structure used to implement the mental process.  Additionally, the recitation “to output the m-bit number without an associated flag set as the selected number may be alternatively viewed as a type of insignificant extra-solution activity, mere data gathering and output, and also well-understood, routine, or conventional (see MPEP 2106.05(d)(II) – receiving/transmitting data over a network; storing/retrieving data in memory; presenting offers). Therefore, claim 17 does not include an additional element that integrate the abstract idea into a practical application or provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.
  	Dependent claim 20 recites an integrated circuit manufacturing system that includes a computer readable storage medium having stored thereon a computer readable description of an integrated circuit, a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit, and an integrated circuit generation system configured to manufacture the integrated circuit according to the circuit layout description, to generate the fixed function hardware circuit” of claim 13. Therefore, claim 20 recites mathematical concepts and mental process that are recited in claim 13 as addressed above. The additional element “fixed function hardware circuit” is invoked merely as a tool for implementing mathematical concepts and mental processes of claim 13. The additional element “computer readable storage medium” is merely a generic computing element. The “layout processing system” and the “integrated circuit generation system” are recited in the claim at a high level of generality and doing no more than generally linking the use of a judicial exception to a particular technological environment or field of use, in this case, integrated circuit generation from hardware description (MPEP 2106.05(h)).  Additionally, or alternatively, the recited systems amount to no more than an invocation to use computers or other machinery merely as a tool to perform an existing process (MPEP 2106.05(f)(2)) and claim recites the idea of an outcome without reciting details of how the solution is accomplished (MPEP 2106.05(f)(1)).  Furthermore, the “layout processing system” and the “integrated circuit generation system” as disclosed in the specification, paragraphs [0121] - [0122], are well-known systems in an integrated circuit manufacturing system.  Thus, they are well-understood routine and conventional.  Therefore, claim 20 does not include an additional element that integrate the abstract idea into a practical application or provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6,13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2012/0002876) in view of Nakayama et al. (“An Algorithm to Perform the Rank Filter and Its Applications” and examiner’s official notice.
  As per claims 1 and 13, Williams discloses a method (figure 2B) of selecting, in a fixed function hardware circuitry (figure 1, paragraph [0007] “specialized hardware”), a number from a set of n m-bit numbers, wherein the selected number is either an ith largest or a pth smallest number (desired rank-order, 204) from the set of n m- bit (N-bit) numbers, where i, p, m and n are integers, the method comprising a plurality of iterations, and each of the iterations comprising: summing (206B) bits from m-bit numbers to generate a summation result (Num1’s), wherein all the bits being summed occupy an identical bit position within their respective number (see figure 3B, where 310 point at the bit position); comparing the summation result to a threshold value (Rank order, 208B), wherein the threshold value is calculated based on i or p (the threshold value = the desired rank order); setting, based on an outcome of the comparison, a bit of the selected number (210,214); and for each of the m-bit numbers, based on the outcome of the comparison and a value of the bit from the m-bit number, selectively setting a flag (InPlay) associated with the m-bit number based on the outcome of the comparison and a value of the bit from the m-bit number comprising: in response to determining that the summation result exceeds the threshold value and that the value of the bit is zero, setting a particular flag to False associated with the m-bit number (216); and in response to determining that the summation result is less than the threshold value and that the value of the bit is one, setting the particular flag to False associated with the m-bit number (212) and updating the threshold value by an amount equal to the summation result (218B, see paragraphs 0039); and in response to determining that the particular flag associated with the m-bit number is not set, leaving the bit in the m-bit number occupying the next bit position unchanged (see figure 3B,as in each stage, numbers having associate flags 111 that are not set to 0 are unchanged), wherein in a first iteration, a most significant bit from each of the m-bit numbers is summed and a most significant bit of the selected number is set and each subsequent iteration sums bits occupying successive bit positions in their respective numbers and sets a next bit of the selected number (see figure 3B), and wherein the method comprises outputting data indicative of the selected number (222).  
It noted that Williams does not disclose “using the output data for sorting a list of items corresponding the set of n m-bit data”.  However, the examiner is taking official notice that the feature is well-known in the art which is also admitted by applicant in the remarks on page 9 of the amendment filed on 01/20/2022 and on page 6 of the appeal brief.   It would have been an obvious application and/or an intended used to a person of ordinary skill in the art before the effective filing date of claimed invention in order to reduce the time and circuitry for sorting a set of data.  
  It is further noted that Williams does not specifically disclose the summing bits (206B) is summing a bit from each of the m-bit numbers, and how to perform summing bits from m-bit numbers to generate a summation result (Num1’s) for InPlay samples, and the feature of selectively updating a bit in the m-bit number occupying a next bit position based on the flags in each iteration.  Noting that as disclosed in figures 3I of this application, updating a bit in the m-bit number occupying a next bit position based on the flags is to set the bit “zk[j]” for the summing, not the bit “Xk[j]” of the m-bit number to 0.  However, in the same field of endeavor, Nakayama discloses in figure 2 a rank filter circuit employing a z-inputs column adder where z is the number of input numbers aE.  The column adder, in each iteration, receives and sums a bit aEj occupying an identical bit position j from each input numbers as fEj and provides a Sum N which is used to determine a corresponding bit of the selected number.  However, in each iteration (see Algorithm 3, and section 4.2), input numbers having lE flag set to 0 at the 6th line that are determined no longer contribute to the Sum N and their corresponding bits fEj  at the input of the column adder for a bit occupying a next position will be update and set to 0 at the 3rd line by AND and OR circuits for the next and the remaining iterations (see also section 3.3 for [B3] and (ii)).  Since Nakayama discloses a rank filter circuit which is the same field of endeavor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the hardware circuitry of Williams a column adder for summing a bit from each of the input numbers in each iteration, and have the bits of the input numbers that are determined to be no longer contributing to the sum, which are numbers having false InPlay flag, update and set to 0 at the input of the column adder for the bit occupying a next position, that is to selectively update a bit in the m-bit number occupying a next position based on one or more flags associated with the m-bit number, for the next and the remaining iterations as disclosed by Nakayama in order to reduce the time for obtaining an appropriate sum for the comparison and setting a bit of the selected number.
	As per claim 2, Williams discloses in figure 3B outputting data indicative of the selected number comprises outputting the selected number.  
 	As per claim 3, Williams discloses in figure 2B setting, based on an outcome of the comparison, a bit of the selected number comprises: in response to determining that the summation result exceeds the threshold value, setting the bit of the selected number to one (214); and in response to determining that the summation result is less than the threshold value, setting the bit of the selected number to zero (210).  
 	As per claim 4, Williams discloses in figures 2B and 3B in a rth iteration (x) starting from the most significant bit, and (in view of Nakayama et al as explained above for claim 1) summing a bit from each of the m-bit numbers to generate a summation result, clearly comprises summing a bit having a bit index (bit position stating from the least significant bit) m-r (N-X) from each of the m-bit numbers to generate a summation result, wherein each bit is either an original bit from one of the m-bit numbers (for inplay numbers) or an updated bit (set to 0) from a previous iteration (for numbers having false InPlay flag).   	
 	As per claims 5 and 6, Williams discloses in figure 2B the selected number is the ith largest number from the set of n m-bit numbers and the threshold value is equal to i. Further,  since the ith largest number from the set of n m-bit numbers is the pth smallest number where P = n-i+1, therefore, the threshold value would also equal to (n-p) or (n-p+1).  
 	As per claim 20, it is further noted that Williams does not disclose an integrated circuit manufacturing system that includes a computer readable storage medium having stored thereon a computer readable description of an integrated circuit, a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit, and an integrated circuit generation system configured to manufacture the integrated circuit according to the circuit layout description, to generate the “fixed function hardware circuit” of claim 13.  However, as being interpreted in the Claim Interpretation, such an integrated circuit manufacturing system for generating a hardware circuit are well-known in the art.  Thus, it would have been obvious to a person of ordinary skill in the art before the filling date of the claimed invention to employ an integrated circuit manufacturing system as claimed to generate the fixed-function hardware circuitry, because it is a well-known routine and conventional in the art, and in order to efficiently generate a fixed-function hardware circuitry that would reduce the processing time for selects a rank number.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2012/0002876) and Nakayama et al. (“An Algorithm to Perform the Rank Filter and Its Applications” and examiner’s official notice as applied to claims 1 and 13 above, and further in view of Machida (5,511,189).	
 	It is further noted that Williams does not disclose an early exit hardware logic for determining how many of the m-bit numbers have an associated flag that is set; and in response to determining that n-1 of the m-bit numbers have an associated flag set, outputting data indicative of the m-bit number without an associated flag set.  However, Machida discloses in figures 1-3 an early exit hardware logic (5) for detecting an early complete condition based of generated flags (FL1=FL2=1) to exit the process (see title, abstract and the paragraph bridging columns 6 and 7).  Thus, it would have been obvious to a person of ordinary skill in the art and within the level of ordinary skill before the effective filling date of the claimed invention to provide the hardware logic of William an early exit hardware logic suitable for detecting an early complete condition the hardware logic based of generated flags to exit the process in order to reduce the processing time.  Further, in Williams, one of the obvious complete condition is when all of the n m-bit numbers but one are not inplay that is having associated inplay flags set to False.  The one remaining inplay m-bit number would be the ith largest number. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the obvious early exit hardware logic to determine how many of the m-bit numbers have the inplay flag set to False; and in response to determining that n-1 of the n m-bit numbers have the inplay flag set to False, that is all of the n m-bit numbers but one are not inplay that is having associated inplay flags set to False, outputting data indicative of the remaining inplay m-bit number, which does not have the inplay flag set False, as the selected number in order to reduce the processing time.                                                                                                                                                                                                          
Response to Arguments
Applicant's arguments in the appeal brief filed 08/30/2022 have been fully considered but they are not persuasive. 
 	With respect to the rejection under 35 U.S.C. 101:
     	Regarding applicant’s arguments that that the claims recite a novel fixed function hardware circuitry and thus cannot reasonably interpreted as generic computer.   The arguments are not persuasive because the “fixed function hardware circuitry” is recited in the claim 1 at a high level of generality without any defined structure, and thus it amounts to no more than generic computer components invoked merely as a tool for implementing the abstract idea.  Further, a mere recitation of “fixed function hardware circuitry” without any specific structure for performing the abstract idea in the claims is merely an intended application in implementing the abstract idea.  
 	Regarding applicant’s arguments that the claims incorporate the result into a practical application by “using the outputted data for sorting a list of items corresponding the set of n m-bit data”.  Th arguments are also not persuasive because a list of items can be interpreted as the set of n m-bit data, and “using the outputted data for sorting a list of items corresponding the set of n m-bit data”, as applicant explained in the remarks on page 9 of the amendment filed on 01/20/2022 and also on page 6 of  the appeal brief that “the method according to the claimed invention, can surely be used for sorting the input numbers in an iterative manner, such that i or p is iterated from n to 2 for identifying the ith largest or pth smallest number in each iteration. By identifying the ith largest or pth smallest number (for i / p = 1 to n-1) in each iteration, the n input numbers/ items can be sorted in a descending or ascending order”, is merely repeating the mathematical concepts and mental process recited in claim 1 iteratively for each rank i or p from 1 to n-1 to obtain the n input number in sorted order, and thus is mathematical concept and mental process rather than an integration the abstract idea into a practical application rooted in technology.   Furthermore, applicant’s argument that merely points out some practical applications the claimed invention may have is not sufficient to overcome the rejection.  
	With respect to the rejection under 35 U.S.C. 103: 
 	Regarding claims 1-6,13 and 20, applicant’s arguments are moot in view of new ground rejection.
 	Regarding claims 10 and 17, applicant arguments are not persuasive because the examiner only rely on the teaching of early completion detection to deduce the processing time by detecting a complete condition based on flags of Machida that would suggest a person of ordinary skill in the art before the effective filling date of the claimed provide the hardware logic of William an early exit hardware logic suitable for detecting an early complete condition the hardware logic based of generated flags to exit the process.  Furthermore, it is well-within level of ordinary skill in the art to provide an early exit hardware logic that is suitable for detecting an early complete condition in the hardware logic of William based on the inplay flags.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide the hardware logic of William an early exit hardware logic suitable for detecting an early complete condition the hardware logic based of generated flags to exit the process in order to reduce the processing time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182